Citation Nr: 0827151	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, base of the tongue.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

In November 2007, prior to the promulgation of a decision by 
the Board, the veteran withdrew his appeal of the issue of 
service connection for squamous cell carcinoma, base of the 
tongue.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of service connection for squamous cell 
carcinoma, base of the tongue, have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

In November 2007, the veteran submitted a statement 
indicating that he wished to withdraw his appeal regarding 
the issue of service connection for squamous cell carcinoma, 
base of the tongue.  38 U.S.C.A. § 7105(d)(5); see 38 C.F.R. 
§ 20.204(b).  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

The appeal as to the issue of service connection for squamous 
cell carcinoma, base of the tongue, is dismissed. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


